DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           R.E.C., III, a child,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-3139

                               [March 11, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Curtis L. Disque, Judge; L.T. Case No. 432012CJ000225A.

  Carey Haughwout, Public Defender, and Karen E. Ehrlich, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

    Through this Anders appeal, R.E.C., a juvenile, appeals a disposition
order that followed violation of probation and commitment proceedings.
Anders v. California, 386 U.S. 738 (1967). We affirm the disposition order
without discussion. We note that appellate counsel addresses issues
concerning an order that denied a motion to withdraw plea. That order
was entered after the notice of appeal was filed, at which point the trial
court lacked jurisdiction to proceed. Even if the court had jurisdiction,
the motion to withdraw plea was unauthorized, as relief is available to
contest the plea in juvenile proceedings only by habeas corpus. See C.C.
v. State, 150 So. 3d 216 (Fla. 4th DCA 2014); D.M. v. State, 84 So. 3d 1242
(Fla. 2d DCA 2012).

   Affirmed.

WARNER, STEVENSON and GROSS, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.